This appeal is from a judgment of conviction in which the appellant was sentenced to hard labor for the county. He was convicted of the offense of violating the prohibition law.
Pending the trial no exceptions were reserved to any of the court's rulings. In the court below the defendant insisted that the state failed to meet the burden of proof necessary to a conviction. He requested the affirmative charge, which the court refused. This, and the exception reserved to the action of the court in overruling the motion for a new trial, are the points of decision upon which the appeal is here rested. The effect of these insistences is that this court will substitute itself for the jury who tried this case and the court who passed sentence. This we cannot do. There was some evidence incriminating in its nature and tending to sustain the charge; where this is true, the affirmative charge is not in point. The motion for a new trial was properly overruled. No error appearing, the judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed. *Page 227